1    Michael J. Gearin, WSBA # 20982                                       Honorable Christopher M. Alston
     David C. Neu, WSBA # 33143                                            Chapter 11
2    Brian T. Peterson, WSBA # 42088                                       Hearing Location: Seattle, Rm. 7206
     K&L GATES LLP                                                         Hearing Date: Friday, December 7, 2018
3    925 Fourth Avenue, Suite 2900                                         Hearing Time: 9:30 a.m.
     Seattle, WA 98104-1158                                                Response Date: November 30, 2018
4    (206) 623-7580

5

6

7
                                      UNITED STATES BANKRUPTCY COURT
8                                     WESTERN DISTRICT OF WASHINGTON
                                                 AT SEATTLE
9
     In re:                                                             Case No. 16-11767-CMA
10
     NORTHWEST TERRITORIAL MINT, LLC,                                   TRUSTEE’S FIRST APPLICATION FOR
11            Debtor.                                                   COMPENSATION

12

13                                                   INTRODUCTION
14            Mark Calvert, (“Calvert”) the duly appointed Chapter 11 Trustee for Northwest Territorial
15   Mint, LLC (the “Trustee”), hereby submits this Trustee’s First Application for Compensation and
16   Reimbursement of Expenses (the “Trustee Application” or “Application”). 1 This Application is
17   supported by the Declaration of Mark Calvert, filed contemporaneously herewith.
18            This chapter 11 case has been extraordinarily complex and difficult. The Debtor’s business
19   involved the sale of precious metals, principally gold, silver and palladium and the custom minting
20   of medallions, coins and awards. The Debtor claimed to be the largest private mint in the United
21   States. The Trustee took control over the estate under extreme circumstances. At the time of the
22   Trustee’s appointment, the Debtor had more than $25 million in unfulfilled bullion orders, had little
23
     1
24     The Trustee previously submitted an application for fees and expenses in compliance with the Court’s direction that the
     Trustee, Trustee’s Counsel, and Cascade Capital Group LLC (“Cascade”) file fee applications and set them for hearing
25   on October 6, 2017 (the “2017 Applications”). In the 2017 Applications the Trustee and other professionals requested
     that the Court defer ruling on allowance or payment of fees. This Application supersedes and replaces the 2017 Trustee
26   application and expands the timeframe for services to the period April 2016 through September 2018.


                                                                                                    K&L GATES LLP
                                                                                              925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 1                                              SEATTLE, WASHINGTON 98104-1158
                                                                                                 TELEPHONE: (206) 623-7580
     501949302 v6                                                                                 FACSIMILE: (206) 623-7022



 Case 16-11767-CMA             Doc 1926        Filed 11/16/18        Ent. 11/16/18 19:11:39             Pg. 1 of 23
1    cash resources and had inadequate financial reporting and cash management systems. The Debtor

2    had not prepared financial statements or filed tax returns for more than five years. The Debtor had

3    more than 240 employees and was operating from seven locations in six states. There were more

4    than 3000 creditors, and hundreds of inquiries from those creditors regarding the status of the

5    company and their claims.

6             The Debtor sold, leased and stored precious metal inventory for its customers. The Debtor’s

7    procedures and safeguarding and accounting for stored and leased inventory were inadequate and it

8    soon became apparent that a significant amount of leased and stored inventory was not in the

9    possession of the Debtor at the time the Trustee took control. The Trustee immediately took steps to

10   secure and inventory all precious metal inventory on hand and initiated a process for returning

11   customer owned inventory.

12            On his appointment, the Trustee focused his efforts on preserving and realizing on the

13   enterprise value of the business of the bankruptcy estate for the benefit of creditors. Since the very

14   inception of the bankruptcy case the Trustee and the creditors’ committee were aware that there

15   would be no return to unsecured creditors in this case, absent preservation of the enterprise value of

16   the business. The Trustee exerted every possible effort to preserve the value of the custom minting

17   business, but ultimately was unable to do so due to lack of sales revenue growth.

18            The Trustee exerted every possible effort to sell the custom minting business as a going

19   concern, but was unable to obtain an offer that would achieve that result. After exhausting all

20   possibilities to preserve and reorganize the business or liquidate it as a going concern, the Trustee

21   closed the business and turned his efforts to a wholesale liquidation of the remaining assets of the

22   estate through ordinary course sales and court approved sales of various blocks of assets. The large

23   majority of the assets of the estate have been liquidated.

24            The case is administratively insolvent by a large margin. There are relatively few remaining

25   assets to administer. The large majority of the administrative claims, other than those of

26


                                                                                        K&L GATES LLP
                                                                                  925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 2                                  SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 623-7580
     501949302 v6                                                                     FACSIMILE: (206) 623-7022



 Case 16-11767-CMA          Doc 1926      Filed 11/16/18     Ent. 11/16/18 19:11:39         Pg. 2 of 23
1    professionals, have been paid in the ordinary course of the Debtor’s business or have been resolved

2    and paid through court approved settlements. The Court established an administrative claims bar

3    date. There are only eight filed administrative claims that remain unpaid. The Trustee has proposed

4    resolutions for each of the remaining administrative claims which would allow them to receive a

5    final distribution in the case. The Trustee will continue to administer the remaining assets of the

6    estate with the goal of concluding the case before year end 2019.

7                                              CASE OVERVIEW

8             A. Appointment of the Trustee

9             Northwest Territorial Mint, LLC (the “Debtor” or “NWTM”), is a Washington limited

10   liability company that was formed in 2002 by Ross Hansen, who is the Debtor’s sole 100% member.

11   Hansen at all times prior to the appointment of the Trustee exercised complete and total operational

12   control over the Debtor. The Debtor sold medals and gold coins, manufactured commemorative

13   medals and ribbons, purchased and sold precious metals, including gold and silver bullion, and

14   stored precious metals in vaults maintained in Federal Way, Washington, and Dayton, Nevada. Prior

15   to the commencement of this Bankruptcy Case, the Debtor had 241 employees and a monthly payroll

16   of approximately $630,000.

17            On April 1, 2016, the Debtor filed a voluntary petition for relief under chapter 11 of the

18   Bankruptcy Code. The Trustee was appointed over the bankruptcy estate of NWTM on April 11,

19   2016. The Trustee quickly discovered that the Debtor’s business was in a state of duress and was

20   losing money daily. The Debtor had a severe cash shortfall and was at risk of not being able to pay

21   operating expenses. As of the petition date there was approximately $1,000 of cash in the Debtor’s

22   bank accounts.

23            The Trustee learned that the bullion operations had accumulated approximately $25 million

24   in unfulfilled customer orders and that the company was without the inventory or cash resources to

25   fulfill those orders. The bullion operations had Ponzi attributes for the past 7 years in which new

26


                                                                                         K&L GATES LLP
                                                                                   925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 3                                   SEATTLE, WASHINGTON 98104-1158
                                                                                      TELEPHONE: (206) 623-7580
     501949302 v6                                                                      FACSIMILE: (206) 623-7022



 Case 16-11767-CMA          Doc 1926      Filed 11/16/18     Ent. 11/16/18 19:11:39          Pg. 3 of 23
1    customer deposits were used to fill older customer orders. The Trustee’s initial investigation of the

2    Debtor’s financial affairs revealed that the many of the Debtor’s financial records were missing or

3    never kept and there was a severe lack of internal controls for a gold and silver bullion operation.

4             Upon his appointment, the Trustee immediately secured all the precious metal assets in all

5    locations of the estate. The Trustee changed building locks, changed vault combination codes, and

6    limited access rights to the storage vaults for the precious metals. In addition, the Trustee took

7    detailed inventories and preserved photographic evidence of the metal inventory that was on hand at

8    the time of his appointment. The Trustee also captured a video record of all people that entered the

9    Dayton vault through the completion of the Trustee’s physical inventory. That video was

10   subsequently provided to the FBI.

11            After considerable investigation and efforts to determine whether there was additional

12   inventory in the hands of third parties, the Trustee determined that there was approximately $12.9

13   million in missing precious metal inventory as of the date of the Trustee’s appointment. The missing

14   inventory included approximately $5 million of missing precious metal storage inventory,

15   approximately $5.4 million of missing leased metal inventory, approximately $1.1 million of

16   missing inventory which was the property of a custom minting customer, approximately $540,000 of

17   precious metal inventory provided by customers to complete custom orders, and approximately

18   $860,000 in missing gold sent to the Debtor’s Federal Way facility to be sold on a consignment

19   basis.

20            The Trustee took extensive and careful efforts to identify all precious metal that belonged to

21   individual creditors. The Trustee located only approximately $.9 million in gold, silver, and precious

22   metals that he was able to obtain sufficient support to confirm the ownership of and return, after

23   verifying whether certain creditors had been paid and/or owed sums to the estate. This was not a

24   simple task, as in certain instances, the Trustee found inventory with a customer name on the

25   precious metals when, in fact, the customer had been paid in full for the precious metals. The Trustee

26


                                                                                         K&L GATES LLP
                                                                                   925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 4                                   SEATTLE, WASHINGTON 98104-1158
                                                                                      TELEPHONE: (206) 623-7580
     501949302 v6                                                                      FACSIMILE: (206) 623-7022



 Case 16-11767-CMA          Doc 1926      Filed 11/16/18     Ent. 11/16/18 19:11:39          Pg. 4 of 23
1    filed motions to return the precious metals segregated and identified as belonging to customers. The

2    Trustee submitted multiple supplemental declarations in support of the motions establishing that the

3    inventory sought to be returned was, in fact, owned by the individuals to whom the Trustee sought to

4    return such inventory. As a result, all of the inventory that the Court authorized the Trustee to return

5    has now been returned to creditors. The Trustee is not aware of any additional inventory which was

6    owned by customer which has not been returned to that customer. Substantially all remaining

7    precious metal inventory held by the Debtor has been liquidated.

8             B. The Trustee Stabilized the Value of the Debtor

9             The Trustee was faced with significant operational pressures. He was compelled to close the

10   bullion trading operations and the Graco operations and layoff other staff in order to manage the

11   cash resources of NWTM and to stabilize the Debtor’s business operations. Given the dire condition

12   of the Debtor’s business, the Trustee was immediately faced with the decision of whether to (a)

13   cease the Debtor’s operations and force an immediate liquidation of the company, or (b) attempt to

14   stabilize the business over the coming months in order to either reorganize or sell the Debtor’s

15   business in an orderly fashion. The Trustee concluded that if the Debtor’s assets were to be

16   immediately liquidated, creditors would receive little or no recovery. In fact, the only creditors who

17   would have received any distribution might have been priority claimants—principally employees,

18   landlords and other administrative creditors. The Trustee, in consultation with the creditors’

19   committee, decided to stabilize the business in order to give the creditors of the estate an opportunity

20   to obtain a meaningful recovery. The Trustee evaluated the enterprise value of the company and

21   estimated that, if the going concern value of the company could be preserved there could be in the

22   range of $15 million to $17 million to return to creditors in this case which would achieve a material

23   return to the estate’s three thousand creditors.

24            The Trustee took efforts to reduce expenses by consolidating the Debtor’s business

25   operations and worked to increase sales. The Trustee sold the Debtor’s Graco business in order to

26


                                                                                        K&L GATES LLP
                                                                                  925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 5                                  SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 623-7580
     501949302 v6                                                                     FACSIMILE: (206) 623-7022



 Case 16-11767-CMA          Doc 1926      Filed 11/16/18     Ent. 11/16/18 19:11:39         Pg. 5 of 23
1    generate cash to preserve other aspects of the Debtor’s business. The Trustee communicated with

2    multiple interested purchasers regarding the sale of the Graco business. On May 6, 2016, the Trustee

3    filed a motion for approval of the sale of its assets related to the Graco business (the “Sale Motion”)

4    (Dkt. No. 200). The Sale Motion requested that the Court approve the sale of the Graco-related

5    assets to Tom Tucker and Larry Cook, representing a to-be-formed entity (“Tucker/Cook”). Before

6    the hearing on the Sale Motion, Ira Green, Inc. (“Ira Green”) came forward with what the Trustee

7    concluded was a higher and better offer for the assets. On May 27, 2016, the Trustee conducted an

8    auction of the Graco assets and selected Ira Green as the prevailing bidder. On June 2, 2016, the

9    Court approved the sale of the assets to Ira Green for $1,000,000.00, over the objection of Mr.

10   Hansen, who claimed that some of the assets sold were assets owned by Medallic Art Company,

11   LLC.

12            The Trustee significantly reduced the leased property expenses of the Debtor, by closing a

13   number of locations and consolidating operations into two locations. The Trustee rejected the

14   Debtor’s lease for real property in Tomball, Texas, as well as its lease for real property in Federal

15   Way, Washington. The Trustee entered into a new lease in Kent, Washington, to house the corporate

16   offices of the company. The lease in Federal Way was expensive (approximately $26k per month)

17   and was for more space than the Debtor needed. Much of the space in Federal Way was unused by

18   the Debtor on account of the Trustee’s elimination of the Debtor’s bullion trading operations. The

19   rejection of the Federal Way lease and execution of the new lease in Kent resulted in significant cost

20   savings (approximately $20k per month) to the estate but not until September of 2016. Thus, the

21   estate was burdened with bullion trading operational expenses when the estate had no bullion trading

22   revenues. The Trustee also negotiated a new lease for a reduced amount of space at the Debtor’s

23   Green Bay premises, saving approximately $2k per month. The Trustee closed the operations in

24   Auburn, Washington and moved those operations to Dayton, Nevada and rejected the Auburn lease,

25   saving approximately $16k per month. On December 30, 2016, the Trustee filed a motion for

26


                                                                                        K&L GATES LLP
                                                                                  925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 6                                  SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 623-7580
     501949302 v6                                                                     FACSIMILE: (206) 623-7022



 Case 16-11767-CMA          Doc 1926     Filed 11/16/18      Ent. 11/16/18 19:11:39         Pg. 6 of 23
1    authority to retain Mr. Bill M. Atalla as Chief Executive Officer for the Debtor. The Trustee hired

2    Mr. Atalla to grow the sales of the Debtor’s custom mint business and maximize the enterprise value

3    of the company. Unfortunately the sales growth never materialized and the Trustee was forced to

4    close the business as a result.

5             C. Trustee’s Resolution of Prepetition Litigation

6             At the time of the Trustee’s appointment, the Debtor was engaged in multiple lawsuits and

7    disputes, including disputes with governmental entities which were not stayed by the bankruptcy

8    automatic stay. The Trustee sought to avoid litigation expense by achieving settlements which were

9    approved by the Court with the Nevada Department of Environmental Protection (“NDEP”) and the

10   Equal Employment Opportunity Commission (“EEOC”). The EEOC had sued the Debtor prepetition

11   in the United States District Court for the Western District of Washington, alleging that the Debtor,

12   through its principal Ross Hansen, had violated Title VII of the Civil Rights Act of 1964, by

13   subjecting female employees to an abusive and hostile work environment. The Trustee and the

14   EEOC agreed to a form of consent decree resolving the suit and granting the EEOC an allowed

15   unsecured claim.

16            The Nevada Department of Environmental Protection (“NDEP”) filed suit against in Nevada

17   on January 29, 2016 alleging the violation of certain environmental laws for a combined 1,071 days

18   and asserting that it was owed civil penalties in an amount not to exceed $25,000 per day. NDEP

19   asserted that the Debtor continued to incur fines on a daily basis. The Trustee entered into

20   negotiations with NDEP and eventually achieved a settlement with NDEP whereby NDEP would be

21   allowed an unsecured prepetition claim.

22            D. Litigation against Medallic LLC

23            NWTM operated a manufacturing facility in Dayton, Nevada that included a satellite

24   corporate office, a 118,000-square foot minting facility, and storage vaults. It was occupied by the

25   Debtor since 2009 until the Trustee vacated the premises in September, 2018. The real property

26


                                                                                       K&L GATES LLP
                                                                                 925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 7                                 SEATTLE, WASHINGTON 98104-1158
                                                                                    TELEPHONE: (206) 623-7580
     501949302 v6                                                                    FACSIMILE: (206) 623-7022



 Case 16-11767-CMA          Doc 1926     Filed 11/16/18     Ent. 11/16/18 19:11:39         Pg. 7 of 23
1    where the Debtor’s Dayton facility was located was originally owned by Medallic Art Company Ltd.

2    (“Medallic Ltd”), an entity owned by Robert and Connie Hoff. In early 2009, the Debtor negotiated

3    the acquisition of substantially all of Medallic Ltd’s personal property assets, including its

4    equipment, archived materials, and goodwill and negotiated a purchase option and lease for the

5    Dayton facility. However, according to the purchase documents, the eventual buyer was a newly

6    formed entity, owned by Ross Hansen and Dick Bressler. Mr. Hansen and Mr. Bressler, in these

7    proceedings, took the position that such assets had been transferred to an entity known as Medallic

8    Art Company, LLC (“Medallic LLC”), which was formed by Mr. Hansen in 2010.

9             After the acquisition of the Medallic assets, Ross Hansen moved NWTM employees and

10   equipment of the Debtor located in Auburn, Washington, to the Dayton facility at a substantial cost

11   to the Debtor. The Debtor announced in press releases and internal memoranda that the Debtor had

12   acquired Medallic Art Company and that the Debtor was combining the operations of the two

13   entities. After 2009, only NWTM manufactured product, had employees, and conducted business

14   operations in Dayton. All payroll for employees working in Dayton and other facilities of the Debtor

15   was paid by NWTM. Since July 2009, NWTM, and only NWTM, actively used the “Medallic” name

16   in commerce.

17            Hansen took the position in the bankruptcy case that the Dayton facility lease and the

18   operating assets acquired from the Hoffs in 2009 were the property of Medallic LLC and that the

19   bankruptcy estate owed significant rents and royalty payments to Medallic LLC. On August 12,

20   2016, Medallic Art Company commenced an adversary proceeding (the “Medallic Litigation”)

21   against the Trustee by filing its Complaint for Declaratory, Injunctive, and Other Relief. Medallic

22   LLC asserted that the Debtor has no ownership right to any assets or property purchased from the

23   Hoffs in 2009 and that the license, royalty, and lease agreements between Medallic LLC and NWTM

24   are valid and enforceable. Medallic LLC also sought judgment for conversion and damages on

25

26


                                                                                         K&L GATES LLP
                                                                                   925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 8                                   SEATTLE, WASHINGTON 98104-1158
                                                                                      TELEPHONE: (206) 623-7580
     501949302 v6                                                                      FACSIMILE: (206) 623-7022



 Case 16-11767-CMA          Doc 1926      Filed 11/16/18     Ent. 11/16/18 19:11:39          Pg. 8 of 23
1    account of the Trustee exercising control over property interests that Medallic LLC asserted were its

2    own.

3             The Trustee answered the Complaint and asserted counterclaims for substantive

4    consolidation, alter ego, fraudulent transfer and other bases of recovery against Medallic LLC.

5    Medallic LLC and its attorneys (whom the Trustee eventually learned incurred in excess of $400,000

6    in fees in connection with their representation of Medallic LLC), forced the Trustee to incur

7    substantial fees in the Medallic Litigation by, among other things, commencing the action, moving

8    to withdraw the reference of all aspects of the adversary proceeding to the United States District

9    Court, vigorously opposing the Trustee’s request to bifurcate the litigation, and by issuing numerous

10   discovery requests that required the Trustee and his counsel to preserve, collect, review and produce

11   thousands of documents. The Trustee engaged in motion practice, including by moving for

12   determination, on summary judgment, of the estate’s rights in the Dayton lease, conducting

13   depositions of Ross Hansen and various third party witnesses, and propounding discovery. On the

14   eve of trial, Medallic LLC capitulated, and entered into a stipulated form of judgment, which granted

15   all relief requested by the Trustee and denied the relief requested by Medallic LLC. In particular, the

16   judgment substantively consolidated the assets and liabilities of Medallic LLC with the assets and

17   liabilities of the Debtor.

18            While the fees and costs associated with the Medallic Litigation were substantial, the Trustee

19   was compelled to defend the claims asserted by Medallic LLC in the Medallic Litigation and

20   prosecute his counterclaims. The Medallic Litigation was critical to the Trustee’s ability to preserve

21   the enterprise value of the company. The assets of the Debtor that were located in Dayton, Nevada

22   were essential for the Debtor’s operations. If the Hansen and Medallic LLC had prevailed on its

23   claims against the Debtor, Medallic LLC would have been awarded title to assets in Dayton, and

24   granted a considerable money judgment against the Debtor for the Debtor’s use of such assets.

25   Under those circumstances, the Trustee would have had no chance of reorganizing the Debtor’s

26


                                                                                        K&L GATES LLP
                                                                                  925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 9                                  SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 623-7580
     501949302 v6                                                                     FACSIMILE: (206) 623-7022



 Case 16-11767-CMA          Doc 1926      Filed 11/16/18     Ent. 11/16/18 19:11:39         Pg. 9 of 23
1    business the Trustee would have been forced to immediately liquidate the Debtor’s assets, and

2    Medallic would have held substantial administrative claims against the estate. As Medallic LLC

3    asserted ownership over many of the most valuable of the estate’s assets, the residual estate of

4    NWTM would have been of considerably less value than the substantively consolidated estate.

5             E. Trustee’s Plan of Reorganization and Sale Efforts

6             Until April of 2017, the Trustee was confident that he would be able to file a chapter 11 plan

7    of reorganization that contemplated operating the company for a period of five years before selling it

8    at the end of the term. The Trustee believed that the business could generate payments to creditors in

9    the amount of $5 million during these five years, plus even greater amounts upon a sale at the end of

10   the five-year term. The Trustee believed that the business’ cash flow was sufficient to support the

11   proposal of such a plan. For instance, at the end of March 2017, the Trustee projected a cash balance

12   of nearly $1.5 million at the end of 2017—even after payment of $400,000 in professional fees.

13   Leading up to April 2017, the Trustee spent hours researching, and formulating a chapter 11 plan,

14   including consulting with his counsel on the tax implications of such a plan. However, in April

15   2017, the sales for the business imploded and the Trustee was forced to defer the chapter 11 plan as

16   contemplated. Since April 2017, the Trustee has made efforts to market the business for a potential §

17   363 sale to an interested buyer.

18            F. Trustee’s Efforts to Market and Sell the Company

19   In the Spring of 2017, the business of the estate suffered unexpected losses which precluded any

20   ability to reorganize the business on terms which would allow emergence from bankruptcy as a

21   going concern. As a consequence, the Trustee explored the option of selling the entire business as a

22   going concern. He commenced marketing efforts as early as May of 2017 that included setting up a

23   data room for potential buyers. He contacted in excess of 60 potential buyers, 10 of which toured the

24   plant and two of which made offers that were not acceptable and approximated liquidation value of

25   the assets. In October, 2017, Bill Atalla, the CEO of the Debtor brought a prospective buyer, Eureka

26


                                                                                        K&L GATES LLP
                                                                                  925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 10                                 SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 623-7580
     501949302 v6                                                                     FACSIMILE: (206) 623-7022



Case 16-11767-CMA           Doc 1926     Filed 11/16/18     Ent. 11/16/18 19:11:39         Pg. 10 of 23
1    House of Metals (“Eureka House”), to the attention of the Trustee. Eureka House signed a non-

2    disclosure agreement, conducted due diligence, and in November, 2017 the Trustee and Eureka

3    House entered into a purchase and sale agreement under which Eureka House agreed to pay

4    $10,000,000 for the Debtor’s assets on a going concern basis. Despite ongoing assurances that it

5    would do so, Eureka House did not fund the earnest money deposit of $500,000. During December,

6    2017, the Trustee met with other parties that expressed interest in purchasing the company, and

7    provided them with due diligence materials, however no other offer materialized.

8             G. Trustee’s Close of Business Operations and Liquidation of Assets

9    Due to inadequate cash resources, the Trustee was forced to close the business on December 29,

10   2017, after working for many months to sell the business as a going concern. Although the Trustee

11   continued to meet with potential purchasers who might have an interest in reopening the business, no

12   going concern offer was made after the company suspended operations and laid off most of its

13   employees.

14            Concerned with ongoing expenses, the Trustee sought to liquidate the assets in an

15   expeditious manner and eliminate overhead expenses including salaries and occupancy costs

16   necessary to accomplish the liquidation. On January 19, 2018, the Trustee filed a motion seeking

17   authority to sell the Debtor’s assets at an auction to be conducted by the James G. Murphy

18   Company. While seeking authority to liquidate assets via auction, the Trustee continued to meet with

19   potential purchasers in an effort to sell assets through bulk sales. On January 26, 2018, the Trustee

20   entered into an agreement with Medalcraft Mint, Inc. (“Medalcraft”) pursuant to which Medalcraft

21   agreed to purchase certain assets related to the Medallic Art Company line of business, including

22   dies associated with customers who had done business with the company in the past 20 years. The

23   Court denied the motion to sell to Medalcraft based on an asserted overbid by a party named Rodger

24   May. Over the next two weeks, the Trustee attempted to negotiate a purchase of all of the estate’s

25   remaining assets by Rodger May, who subsequently declined to purchase any of the assets of the

26


                                                                                        K&L GATES LLP
                                                                                  925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 11                                 SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 623-7580
     501949302 v6                                                                     FACSIMILE: (206) 623-7022



Case 16-11767-CMA          Doc 1926      Filed 11/16/18    Ent. 11/16/18 19:11:39          Pg. 11 of 23
1    estate. Accordingly, the Trustee renewed his motion for approval to sell the Medallic assets to

2    Medalcraft for the price of $1,000,000. The Court approved the sale, which closed in April, 2018.

3    At the same time he was negotiating with Medalcraft, the Trustee engaged in negotiations with

4    Industrial Assets Corp. (“Industrial Assets”) to sell the majority of the estate’s equipment and

5    machinery, vehicles, and tooling for the price of $1,950,000. The Court approved the sale to

6    Industrial Assets, and the sale closed in April, 2018.

7             In May, 2018, the Trustee entered into a purchase agreement with the American Numismatic

8    Society (“ANS”) pursuant to which ANS agreed to purchase the older dies related to the Medallic

9    line of business, not sold the Medalcraft, as well as certain historical files and assets of the estate for

10   the price of $420,000. On June 15, 2018, the Court approved the asset sale to ANS, and the sale

11   closed on June 19, 2018.

12            One of the most complex issues the Trustee had to deal with was determination of ownership

13   of NWTM coining dies. Several former customers of NWTM claimed ownership of dies used to

14   manufacture product on their behalf. Over the course of several weeks, the Trustee worked to

15   establish procedures and address concerns expressed by the Court and former customers to resolve

16   title to coining dies, so that the estate would have marketable title and be able to sell the dies which

17   it owned. Ultimately the Court approved procedures under which parties could claim ownership of

18   dies by a fixed deadline. The Trustee and Medalcraft entered into a purchase and sale agreement,

19   approved by the Court, for Medalcraft to purchase unclaimed NWTM dies for $75,000. The sale of

20   the unclaimed dies to Medalcraft closed in August, 2018.

21            In additional to the liquidation of assets, the Trustee spent significant time dealing with

22   issues related to the preservation of company records. The Trustee sought authority to destroy

23   company records, but because of ongoing criminal proceedings in the United States District Court,

24   the Trustee was required to negotiate a plan for preserving records which may be necessary for the

25   prosecution or defense of the criminal matter. Over the course of several weeks, the Trustee

26


                                                                                           K&L GATES LLP
                                                                                     925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 12                                    SEATTLE, WASHINGTON 98104-1158
                                                                                        TELEPHONE: (206) 623-7580
     501949302 v6                                                                        FACSIMILE: (206) 623-7022



Case 16-11767-CMA           Doc 1926      Filed 11/16/18      Ent. 11/16/18 19:11:39          Pg. 12 of 23
1    negotiated a document preservation plan with the Office of the United State Attorney and Ross

2    Hansen’s and Diane Erdmann’s defense counsel which was approved by the United States District

3    Court.

4                                                    CASE STATUS

5             A. Date of Appointment of Trustee and Administrative Duties

6             The Trustee was appointed as Chapter 11 Trustee on April 11, 2017. The Trustee has

7    faithfully performed all the administrative duties of the Trustee, including but not limited to

8    preparing bankruptcy schedules and statements of financial affairs for the case; preparing monthly

9    financial reports; responding to the informational requests of the Department of Justice and Federal

10   Bureau of Investigation; reviewing filed claims; and interfacing with the more than 3,100 creditors

11   of the Debtor who filed claims totally more than $84 million.

12            The Debtor’s monthly operating reports contain up-to-date information regarding the amount

13   of cash on hand or on deposit in the Debtor’s estate, and the Debtor’s operating profits or losses, and

14   the amount of unencumbered funds in the Debtor’s estate. To the best of the Trustee’s knowledge,

15   the Trustee has filed all monthly operating reports through the date of this Application, and has paid

16   all quarterly United States Trustee’s fees.

17            B. Statements of Prior Compensation and Itemized Time Records

18            True and correct copies of the Trustee’s billing statements are attached to the Declaration of

19   Mark Calvert in Support of this Application, filed contemporaneously herewith. The billing

20   statements contain itemized time records which include the date the service was rendered, the

21   identity of the person providing the services, a detailed description of the services performed and the

22   total hours and amount of compensation requested. The Trustee has not sought approval of fees or

23   expenses by the Court in this case or been paid any fees in connection with the case. The Trustee’s

24   ordinary course travel expenses for traveling to the various locations of the Debtor’s businesses have

25   been paid in the ordinary course. To date, the Trustee has been reimbursed for $31,710.30 in

26


                                                                                        K&L GATES LLP
                                                                                  925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 13                                 SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 623-7580
     501949302 v6                                                                     FACSIMILE: (206) 623-7022



Case 16-11767-CMA           Doc 1926     Filed 11/16/18     Ent. 11/16/18 19:11:39         Pg. 13 of 23
1    ordinary course business expenses including $20,324.70 in ordinary course travel expenses, his

2    $10,000 bond premium, and some expenses incurred for photography, locksmith and disposition of

3    refuse in connection with the move from the Kent facility. The Trustee’s financial consultants

4    Cascade Capital Group LLC received an interim payment of $110,338.70 in fees in December 2016,

5    pursuant to authority in the Order Establishing Procedures for Interim Payment of Fees and Costs of

6    Professionals [Dkt. No. 394]. However, in 2017, Cascade paid back $100,000 of that amount to

7    assist in addressing cash flow pressures for the estate’s business to help protect the potential

8    enterprise value of the Debtor’s business.

9             C. Source of Payment and Amount of Unencumbered Funds

10            The Debtor’s monthly operating reports contain up-to-date information regarding the amount

11   of cash on hand or on deposit in the Debtor’s estate, and the Debtor’s operating profits or losses, and

12   the amount of unencumbered funds in the Debtor’s estate. Per the October, 2018 monthly operating

13   report, the estate held as of October 31, 2017, cash of $2,389,183, accounts receivable with a book

14   value of $79,185 and store inventory with a book value of $354,624. The Trustee has resolved and

15   paid through settlements all secured claims against cash, inventory or receivables. The Court

16   established a bar date for administrative claims. Other than the professional claims, there are only

17   eight remaining filed and unpaid administrative claims totaling less than $250,000. The Trustee has

18   filed a motion proposing a final resolution of these filed administrative claims.

19            D. Other Employed Professionals

20            The Trustee has engaged Cascade Capital Group (“Cascade Capital”) as accountants to the

21   Trustee. K&L Gates LLP has been employed as counsel for the Trustee. Miller Nash Graham &

22   Dunn has been employed as counsel for the Official Unsecured Creditors’ Committee (the

23   “Committee”). Loraine Barrick and Lorraine Barrick LLC have been employed by the Committee

24   as a financial advisor, but have not yet provided any services to the estate. Based on

25   communications with counsel for the Committee, the Trustee does not anticipate that Ms. Barrick

26


                                                                                         K&L GATES LLP
                                                                                   925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 14                                  SEATTLE, WASHINGTON 98104-1158
                                                                                      TELEPHONE: (206) 623-7580
     501949302 v6                                                                      FACSIMILE: (206) 623-7022



Case 16-11767-CMA          Doc 1926      Filed 11/16/18     Ent. 11/16/18 19:11:39          Pg. 14 of 23
1    will file a fee application in the case. James G. Murphy has been employed by the Trustee as

2    Auctioneer, but has not incurred any fees other than his initial appraisal fee of $2,500 which has

3    been paid as provided in his employment order.

4             E. Trustee’s Calculation of Compensation Under § 326(a)

5             The Trustee has calculated the compensation allowable to him under § 326(a) of the

6    Bankruptcy Code. As is reflected in the monthly operating reports filed with the Court, through

7    October 31, 2018, the Trustee has distributed $29,435,335 to creditors and parties in interest in the

8    case. Pursuant to § 326(a), the Trustee’s allowable fee on these distributions would be $906,310.

9    The Trustee’s detailed cap calculation is contained on Exhibit E to his Declaration in support of this

10   Application. The Trustee proposes to distribute $2 million to all professionals pro rata in partial

11   satisfaction of compensation as may be approved by the Court.

12              SUMMARY OF PROFESSIONAL SERVICES BY PROJECT CATEGORY

13            In support of this Application, the Trustee submits the following supporting documentation,

14   which is attached to the Declaration of Mark Calvert filed in support of this Application and all of

15   which is incorporated herein by reference:

16            EXHIBIT                              DESCRIPTION

17            Exhibit A                            Itemized Billing Statements

18            Exhibit B                            Summary Sheet of Monthly Fees by Project Category

19            Exhibit C                            Summary Sheet of Monthly Hours by Project Category

20            Exhibit D                            Summary Sheet of Monthly Expenses by Category

21            Exhibit E                            Trustee’s Calculation of Compensation Under § 326(a)

22            The exhibits submitted in connection with this Application demonstrate the amount of fees

23   the Trustee incurred in his capacity as Trustee from April 2016 through September 2018 (the

24   “Application Period”). The Trustee’s hourly rate was $400 during the Application Period, except

25   that travel was billed at a rate of $200 per hour. The exhibits break down, by each month, the amount

26


                                                                                        K&L GATES LLP
                                                                                  925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 15                                 SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 623-7580
     501949302 v6                                                                     FACSIMILE: (206) 623-7022



Case 16-11767-CMA          Doc 1926      Filed 11/16/18     Ent. 11/16/18 19:11:39         Pg. 15 of 23
1    of hours worked by the Trustee and the amount of fees the Trustee incurred. The exhibits further

2    describe the number of fees and hours worked by the Trustee within particular project categories.

3             As the exhibits demonstrate, the Trustee incurred a total of $1,020,365.00 in fees during the

4    Application Period. The Trustee’s fees were for the following categories of tasks, each of which are

5    described in more detail below: Accounting, Bank Database, Bankruptcy Admin, Bankruptcy

6    Schedules, Cash Flow Management, Claims, Close of Company, Committee, Court Hearing, DIP,

7    Inventory, Investigation, Investigation – American Express, Investigation – Diane/Ross,

8    Investigation – Discovery, Investigation - FBI/US Trustee Office, Investigation - Storage

9    Inventory/Vault, Job Costing, Liquidation Analysis, Litigation Support, Medallic, Monthly

10   Operating Reports, Operations, Plan of Reorganization, Sale of Assets, Sale of Company, and Travel

11            Exhibit D is a chart showing the amount of costs the Trustee incurred in his capacity as

12   Trustee during the Application Period. The chart breaks down the fees he has incurred on a monthly

13   basis and further describes the expenses. The Trustee incurred a total of $35,389.66 in expenses

14   during the Application Period, of which $31,710.30 have been reimbursed by the Debtor as ordinary

15   course expenses. The Trustee seeks approval of all expenses and authority to reimburse the net

16   balance of $3,679.36 in unreimbursed expenses.

17                             NARRATIVE SUMMARY OF SERVICES
                             RENDERED ON A PROJECT SUMMARY BASIS
18
              All of the professional services rendered by the Trustee during the Application Period are set
19
     forth in detail on Exhibit A to the Trustee’s Declaration and summarized in the exhibits to this
20
     Application. Brief descriptions of certain services deserving specific mention are highlighted below,
21
     by project category:
22
              Accounting (Total Hours: 21.80). This category represents fees incurred in connection with
23
     financial statements, Accounts Receivable review, Deposits to be returned and analysis of data. The
24
     Trustee incurred a total of $8,720.00 in fees in this category during the Application Period.
25

26


                                                                                        K&L GATES LLP
                                                                                  925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 16                                 SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 623-7580
     501949302 v6                                                                     FACSIMILE: (206) 623-7022



Case 16-11767-CMA           Doc 1926     Filed 11/16/18     Ent. 11/16/18 19:11:39         Pg. 16 of 23
1             Bank Database (Total Hours: 4.80). This category represents fees incurred in connection with

2    data collection of all bank/cash data, categorizing all transactions, and analysis of data. The Trustee

3    incurred a total of $1,920.00 in fees in this category during the Application Period. While the

4    Trustee’s hours in this category were limited, Cascade’s time was much more significant. The

5    database is a tool that allows the Trustee to explore, analyze, and identify financial trends, the flow

6    of funds, and the availability of funds. The database has been used in all aspects of the case,

7    including fraudulent transfer analysis, analysis of distributions to owners and investigation of

8    missing inventory. It is the tool that allowed the estate to confirm storage and lease customer

9    payments for inventory returned to them, and it allowed the Trustee to track the source of funds used

10   by Ross Hansen in the acquisition of the assets owned by Medallic Art Company, Ltd. The database

11   was also instrumental in the Trustee’s determination of the Debtor’s insolvency dating back to 2008,

12   and his determination that the Debtor used subsequent customer deposits to buy inventory to fulfill

13   older customer orders. Using the database, the Trustee has been able to distinguish the amount of

14   missing cash and inventory from amounts lost in the operations of the Debtor’s business. The

15   database will also be used by the Trustee to complete tax returns for the Debtor for the past 6 years.

16            Bankruptcy Admin (Total Hours: 113.70). Among other services provided in this category

17   during the Application Period, the Trustee (i) performed duties related to initial takeover of company

18   as trustee; (ii) conducted meetings with Ross Hansen; (iii) bonded the company; (iv) made sure that

19   adequate insurance was in place; (v) met with lawyers; (vi) indexed files; (vii) compiled and

20   reviewed documentation related to my understanding the bankruptcy case; (viii) restricted duties and

21   access of employees to precious metals. The Trustee incurred a total of $45,210.00 in fees in this

22   category during the Application Period.

23            Bankruptcy Schedules (Total Hours:3.20). This category includes work associated with the

24   gathering of financial and operating data for the schedules filed with the Bankruptcy Court. The

25   Trustee incurred a total of $1,280.00 in fees in this category during the Application Period. The

26


                                                                                         K&L GATES LLP
                                                                                   925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 17                                  SEATTLE, WASHINGTON 98104-1158
                                                                                      TELEPHONE: (206) 623-7580
     501949302 v6                                                                      FACSIMILE: (206) 623-7022



Case 16-11767-CMA          Doc 1926      Filed 11/16/18     Ent. 11/16/18 19:11:39          Pg. 17 of 23
1    Trustee’s time in this category was limited as the schedules were completed by Cascade and K&L

2    Gates, with the Trustee reviewing the completed schedules.

3             Cash Flow Management (Total Hours: 109.80). Among other services provided in this

4    category, the Trustee created a rolling daily cash flow with daily cleared incoming and outgoing cash

5    transactions. The Trustee’s daily cash flow schedule includes projections through the end of 2017 to

6    help manage cash. Cash flow shortfalls have been an ongoing and extensive issue NWTM has faced

7    since the petition date. The Trustee also analyzed the need and timing of DIP financing on a strategic

8    basis several times in order to help the Debtor remain a going concern. The Trustee incurred a total

9    of $43,920.00 in fees in this category during the Application Period.

10            Claims (Total Hours: 237.40). Among other services provided in this category, the Trustee

11   negotiated resolution of the claims asserted by the EEOC and NDEP, analyzed missing asset claims,

12   conducted analysis of storage customer claims, verified ownership of stored inventory, conducted

13   proof of claim reconciliations, and reviewed and responded to customer inquiries from many of the

14   approximately 3,100 of the Debtor’s creditors—many of whom the Trustee has been obligated to

15   speak with on a number of occasions. The Trustee incurred a total of $94,960.00 in fees in this

16   category.

17            Close of Company (Total Hours: 199.70). This category includes work associated with

18   logistical and closing of services for the move of the Auburn plant to Dayton and, close down and

19   move out of the Kent office. The Trustee established procedures and weekly updates on the closing

20   and clean up items to be done to close the Dayton Plant, conducted a vacation liability analysis and a

21   WARN act analysis. The Trustee incurred a total of $79,880.00 in fees in this category during the

22   application period.

23            Committee (Total Hours: 185.00). Among other services provided in this category during

24   the Application Period, the Trustee drafted reports for the Unsecured Creditors Committee (the

25   “Committee”), communicated with the Committee, and participated with meetings with the

26


                                                                                      K&L GATES LLP
                                                                                925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 18                               SEATTLE, WASHINGTON 98104-1158
                                                                                   TELEPHONE: (206) 623-7580
     501949302 v6                                                                   FACSIMILE: (206) 623-7022



Case 16-11767-CMA          Doc 1926     Filed 11/16/18     Ent. 11/16/18 19:11:39        Pg. 18 of 23
1    Committee. The Trustee has worked closely with the Committee to ensure that they have adequate

2    information and help them understand the realities of this case and the Trustee’s efforts. The Trustee

3    incurred a total of $73,500.00 in fees in this category during the Application Period.

4              Court Hearings (Total Hours: 236.50). This category consists of time related to court

5    hearings, including meetings with the Trustee’s counsel in preparation for the hearings. This

6    category includes time reviewing declarations and attending court when appropriate. Throughout the

7    case, the Court has had a number of questions concerning many of the motions filed by the Trustee.

8    The Trustee sought to provide the Court with adequate information to address all of its concerns,

9    which in certain instances called for the Trustee’s attendance with counsel in Court. The Trustee

10   incurred a total of $94,600.00 in fees in this category during the Application Period.

11             DIP (Total Hours: 18.4). This category consists of work the Trustee performed related to

12   analyzing DIP financing on a strategic basis several times in order to help the Debtor remain a going

13   concern. The Trustee incurred a total of $7,360.00 in fees in this category during the Application

14   Period.

15             Inventory (Total Hours: 16.30). This category consists of work with stored inventory

16   customer analysis. The Trustee incurred a total of $6,520.00 in fees in this category during the

17   Application Period.

18             Investigation (Total Hours: 111.70). Among other services provided in this category during

19   the Application Period, the Trustee searched for missing inventory, collected and analyzed data

20   related to the Debtor’s payment of the American Express card in Diane Erdmann’s name, reviewed

21   correspondence related to Ross Hansen and Diane Erdmann, responded to information requests from

22   the FBI and Department of Justice, and participated in depositions of Ross Hansen and Diane

23   Erdmann. The Trustee incurred time in this category based on what the Trustee determined was

24   normal and appropriate in a bankruptcy case. The Debtor’s lack of adequate records, internal

25   controls, segregation of duties by staff, and customer storage records all resulted in a significant

26


                                                                                         K&L GATES LLP
                                                                                   925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 19                                  SEATTLE, WASHINGTON 98104-1158
                                                                                      TELEPHONE: (206) 623-7580
     501949302 v6                                                                      FACSIMILE: (206) 623-7022



Case 16-11767-CMA           Doc 1926      Filed 11/16/18    Ent. 11/16/18 19:11:39          Pg. 19 of 23
1    amount of work and effort than what is typically required. The Trustee incurred a total of $43,285.00

2    in this category during the Application Period.

3              Job Costing (Total Hours: 3.20). This category consists of work the Trustee performed

4    related to the gathering of production data, die cost analysis, and various categories of custom orders

5    cost to determine business profitability. The Trustee incurred a total of $1,280.00 in this category

6    during the Application Period, as some of the job costing time was allocated by the Trustee to the

7    Operations category described below.

8              Liquidation Analysis (Total Hours: 20.40). This category consists of work the Trustee

9    performed related to the liquidation analysis and recovery. The Trustee incurred a total of $8,160.00

10   in this category during the Application Period.

11             Litigation Support (Total Hours: 18.80). This category represents fees incurred in connection

12   with services related to mediation support, settlement offer review, ARM collection and prepping for

13   trial. The Trustee incurred a total of $7,520.00 in this category during the Application Period.

14             Medallic (Total Hours: 39.40). Among other services provided in this category, the Trustee

15   performed services related to the verification and identification of assets allegedly owned by

16   Medallic, analysis of transfer of assets to Graco, review and analysis of Medallic LLC financial

17   statements, and preparation of analysis to be presented at trial. The Medallic Litigation required a

18   significant amount of time to confirm the flow of funds, the Debtor’s insolvency, and fraudulent

19   transfers. The bulk of the work in this category appears in Cascade’s application. The Medallic

20   Litigation was critical to this bankruptcy estate. As explained above, the Trustee’s ownership of the

21   Medallic-related assets is absolutely essential to running the Debtor’s business and preserving its

22   enterprise value. The Trustee incurred a total of $14,990.00 in this category during the Application

23   Period.

24             Monthly Operating Reports (Total Hours: 30.40). This category consists of efforts the

25   Trustee took to collect data from accounting staff for the required operating reports. The Trustee

26


                                                                                        K&L GATES LLP
                                                                                  925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 20                                 SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 623-7580
     501949302 v6                                                                     FACSIMILE: (206) 623-7022



Case 16-11767-CMA           Doc 1926      Filed 11/16/18    Ent. 11/16/18 19:11:39         Pg. 20 of 23
1    analyzed financial statement data for accuracy and drafted write-ups of significant monthly events.

2    The Trustee incurred a total of $12,160.00 in fees in this category during the Application Period.

3             Operations (Total Hours: 518.30). This category consists of work performed by the Trustee

4    in dealing with daily operational issues that arise in connection with the Debtor’s business. The

5    Trustee evaluated issues, formulating solutions, providing directions to managers with respect to

6    such issues. This is the largest category of time for the Trustee. The operations of the Debtor were in

7    disarray upon the Trustee’s appointment and lacked any structure. The Trustee focused on cutting

8    costs to achieve profitability. This category included the Trustee’s time related to operating issues

9    for staffing, compensation, healthcare, safety compliance, environmental compliance, product

10   pricing, and production scheduling. The Trustee incurred a total of $207,245.00 in fees in this

11   category during the Application Period.

12            Plan of Reorganization (Total Hours: 156.80). Among other services provided in this

13   category, the Trustee conducted personnel review, performed company-wide lease reviews and

14   negotiations, evaluated the Debtor’s operations, formulated a financial model for a reorganization

15   plan, conducted budget plan, worked on sales order process optimization, and evaluated the possible

16   sale of the company. The Trustee incurred a total of $62,720.00 in fees in this category during the

17   Application Period.

18            Sale of Assets (Total Hours: 282.20). This category consists of the Trustee’s creation of an

19   unsolicited buyers list and price model for the Trustee’s sale of the Graco business in Tomball,

20   Texas, and the sale of excess equipment and fixtures in Nevada. This category also included the

21   Trustee’s time to retain an auction firm to value the Debtor’s equipment, determine ownership of

22   equipment, determine whether equipment could be sold, sell some equipment, and list other

23   equipment. The Trustee incurred a total of $112,880.00 in fees in this category during the

24   Application Period.

25

26


                                                                                        K&L GATES LLP
                                                                                  925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 21                                 SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 623-7580
     501949302 v6                                                                     FACSIMILE: (206) 623-7022



Case 16-11767-CMA           Doc 1926     Filed 11/16/18     Ent. 11/16/18 19:11:39         Pg. 21 of 23
1             Sale of Company (Total Hours: 166.60). This category consists of work performed by the

2    Trustee to evaluate the possible sale of the entire company, including creating a buyers list,

3    formulating price models, extensive correspondence with potential buyers, meeting with potential

4    buyers, creating and sending potential buyers requested information. The Trustee incurred a total of

5    $66,615.00 in fees in this category during the Application Period.

6             Travel (Total Hours: 128.20). This category consists of time spent by the Trustee traveling to

7    local and out-of-state locations. The Trustee has billed his travel time at half his $400 per hour rate

8    for this case. The Trustee incurred a total of $25,640.00 in fees in this category during the

9    Application Period.

10                                               CONCLUSION

11            The Trustee submits the foregoing Application and requests approval of the fees and costs

12   described herein pursuant to 11 U.S.C. § 330 and LBR 2016-1 and authority to disburse funds in

13   partial satisfaction of the allowed fees and costs.

14            DATED this 16th day of November, 2018.

15

16

17
                                                           /s/ Mark Calvert ________________
18                                                             Mark Calvert, Chapter 11 Trustee

19

20

21

22

23

24

25

26


                                                                                         K&L GATES LLP
                                                                                   925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 22                                  SEATTLE, WASHINGTON 98104-1158
                                                                                      TELEPHONE: (206) 623-7580
     501949302 v6                                                                      FACSIMILE: (206) 623-7022



Case 16-11767-CMA          Doc 1926      Filed 11/16/18       Ent. 11/16/18 19:11:39        Pg. 22 of 23
1                                        CERTIFICATE OF SERVICE

2             The undersigned declares as follows:

3           That she is a paralegal in the law firm of K&L Gates LLP, and on November 16, 2018, she
     caused the foregoing document to be filed electronically through the CM/ECF system which caused
4    Registered Participants to be served by electronic means, as fully reflected on the Notice of
     Electronic Filing.
5
             Also on November 16, 2018, she caused the foregoing document to be mailed to the Parties
6    at the addresses listed below:

7              Northwest Territorial Mint LLC
               325 E Washington St #226
8              Sequim, WA 98382
9            I declare under penalty of perjury under the laws of the State of Washington and the United
     States that the foregoing is true and correct.
10
              Executed on the 16th day of November, 2018 at Seattle, Washington.
11

12                                                        /s/ Denise A. Lentz
                                                          Denise A. Lentz
13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                                                       K&L GATES LLP
                                                                                 925 FOURTH AVENUE, SUITE 2900
     TRUSTEE’S APPLICATION FOR COMPENSATION - 23                                SEATTLE, WASHINGTON 98104-1158
                                                                                    TELEPHONE: (206) 623-7580
     501949302 v6                                                                    FACSIMILE: (206) 623-7022



Case 16-11767-CMA           Doc 1926     Filed 11/16/18   Ent. 11/16/18 19:11:39          Pg. 23 of 23
